DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Arguments
	Applicant's arguments filed on 07/30/2021 have been fully considered but they are not persuasive.  Applicant’s arguments are summarized as:
Prior art of record does not teach the steps of determining data of the data write request, and storing, generating based on the data of the data write request (Remarks page 9-12).
In response to the argument, Examiner respectfully traverse.   Steele discloses the step of:
determining data of the data write request (step 506, col 10 lns 25-30 “monitored using the starting address of the write request and the number of entries storing data”);
storing, based on the data of the data write request (step 518, 530. Note: The write address is data of the write request), a first entry in the memory (S504 “transfer of write data to write buffer” , S518 “transferring write data to main memory”) indicating at least one address of the data of the data write request (col 3 lns 25-45, “having an address associated therewith”, “snooping the cache memory for the cache line for the address of the write request”);
generating, based on the data of the data write request (Note: The bus is grabbed or released base on the address of the data request), an indication (fig. 5A S508, S514; fig. 5B, S520) that a data bus is available for an operation (“release host bus”, “release internal bus”, col 11 lns 43-47) based on the data write request (col 10 lns 49-67).
Therefore, the combination of Steele and Seningen discloses all argued limitations.

 In response to applicant's argument that the references fail to show those certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The rejections therefore are sustained.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, 11, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Steele et al (US 5793992, Steele) in view of Seningen.
	As to claim 1, Steele discloses a high-bandwidth memory (HBM), comprising:

a controller (fig. 5A, at least a memory controller 110) that receives a data write request (step 502, col 9 lns 35-45 ” a write request has been issued”) from a processor, the controller
determining data of the data write request (step 506, col 10 lns 25-30 “monitored using the starting address of the write request and the number of entries storing data”);
storing, based on the data of the data write request (step 518, 530. Note: The write address is data of the write request), a first entry in the memory (S504 “transfer of write data to write buffer”, S518 “transferring write data to main memory”) indicating at least one address of the data of the data write request (col 3 lns 25-45, “having an address associated therewith”, “snooping the cache memory for the cache line for the address of the write request”);
generating, based on the data of the data write request (Note: The bus is grabbed or released base on the address of the data request), an indication (fig. 5A S508, S514; fig. 5B, S520) that a data bus is available for an operation (“release host bus”, “release internal bus”, col 11 lns 43-47) based on the data write request (col 10 lns 49-67).
Steele does not teach the data write request comprising sparse data. In the same field of arts (data memory), Seningen discloses a method for storing and accessing sparse data (abstract). Seningen further discloses a high-bandwidth memory (HBM), comprising: a memory (fig. 5 memory 501) and a controller (circuits 502) that receives a data write request (par 62 “write operation”) from a processor that is external to the HBM (fig. 1, The device which sends command/data/address on bus 104/105/108;  fig. 7  par. 84 “a processor”) , and the controller storing a first entry in the memory (fig. 4, par. 62 “the modified address may then by stored within map circuit 404”) indicating at least one address of data of the data write request (“such modification allow the physical storage location of the received data to correspond to particular one of regions 402a-c), wherein storing the first entry is based on data of the data write request (par. 101, data may be received by data control circuit 103 as part of a write 
As to claim 4, Steele/Senigen discloses the HBM of claim 1, wherein the controller further receives a data read request from the processor for a read access to the HBM (Senigen, fig. 11, S1102, par. 108 “read access operations”), and in response, and
wherein the controller further determines an address corresponding to the data read request is stored as an entry in the memory (par. 110).
As to claims 8, 11, all the same elements of claims 1, 4 are listed, but in a system form.  Therefore, the supporting rationale of the rejection to claims 1, 4 applies equally as well to claims 8, 11.
	As to claim 15, all the same elements of claim 1 are listed, but in a method form.  Therefore, the supporting rationale of the rejection to claim 1-2 applies equally as well to claim 15.
Claims 2, 3, 9, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Steele et al (US 5793992, Steele) in view of Seningen and further in view of Nurvitadhi.
As to claim 2, Steele/Senigen discloses the HBM of claim 1, but does not disclose wherein 
sparse data comprises a predetermined percentage of data values of data of the data write request equal to zero; and
the predetermined percentage of data values equal to zero is based on a predetermined data granularity.
In the same field of arts (data processing), Nurvitadhi discloses an accelerator architecture for processing very sparse and hyper-sparse matrix data (abstract).  In one embodiment, Nurvitadhi discloses a sparse data (par.  85, sparse matrix) comprising a predetermined percentage of data values of data equal to zero (“at least twenty-five percent of its element are zero”). Nurvitadhi  further 
As to claim 3, Steele/Senigen discloses the HBM of claim 1, wherein the controller
further stores a second entry in the memory (Senigen, fig. 1 bank 107b “1010”, par. 62 “the modified address may then by stored within map circuit 404”) indicating at least one address of data of the data write request based on the data of the data write request (Nurvitadhi, par. 85, “sparsity”) being a predetermined amount of similarity based on a size of data granularity (Nurvitadhi, par. 87-88).
	Nurvitadhi does not disclose wherein, based on the data of the data write request comprising a data-value similarity being a predetermined amount of similarity based on a size of data granularity. In the same field of arts (data processing), Nurvitadhi discloses an accelerator architecture for processing very sparse and hyper-sparse matrix data (abstract).  In one embodiment, Nurvitadhi discloses a "sparse" matrix or vector is a matrix or vector in which a substantial number of the elements in the region are zero, such that the number/percentage of zeros in that region meets or exceeds a threshold amount (e.g. greater than 10% are zero, 25% or more are zero, etc.).  Thus, in some scenarios, a matrix or vector may be sparse when at least half of its elements are zero, though in other scenarios the threshold can be different--e.g., a matrix or vector is sparse if at least thirty percent of its elements are zero, sixty-percent of its elements are zero, etc. (par. 87-88). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the 
As to claim 9, all the same elements of claim 2 are listed, but in a system form.  Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to claim 9.
	As to claim 17, all the same elements of claim 2 are listed, but in a method form.  Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to claim 17.
Claims 5, 12, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Steele in view of Seningen and further in view of Kadambi et al (US 20050141501).
	As to claim 5, Steele/Senigen discloses the HBM of claim 4, but does not disclose wherein the controller further performs a sideband access, a parallel memory lookup and HBM lookup. In the same field of arts (data processing), Kadambi discloses a switch for switching packets from a source to a destination includes a source port for receiving an incoming packet from a source, a destination port that contains a path to a destination for the packet, and a programmable counter unit for counting a number of packets of selected packet types which are received by the switch. In one embodiment, Kadambi discloses a controller (fig.1) is configured to perform a sideband access (par. 75)  a parallel memory lookup and HBM lookup (par. 220). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Steele/Senigen and Kadambi in order to improve the performance of the system (par. 220).
As to claim 12, all the same elements of claim 5 are listed, but in a system form.  Therefore, the supporting rationale of the rejection to claim 5 applies equally as well to claim 12.
As to claim 18, all the same elements of claim 4 with additional limitations in claim 5 are listed, but in a method form.  Therefore, the supporting rationale of the rejection to claims 4-5 applies equally as well to claim 18.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Steele in view of Seningen and further in view of Jeong et al (US 5489949, Jeong).
As to claim 13, Steele/Senigen discloses the HBM of claim 8, but does not disclose wherein the first entry further comprises information relating to data-value similarity of the data of the data write request, and wherein the controller further compresses the entry to reduce a data width. In the same field of arts, Jeong discloses a method for motion estimation includes steps for comparing image signals of image blocks within a previous frame corresponding to a motion vector detected among error values used for detecting the motion vector of a pixel unit (abstract). Jeong further discloses that, by recognizing a movement location from a certain block of the previous frame to a specific block in the present frame, that is, the best similarity between a specific image of the present frame and a certain image of the previous frame, efficient data compression can be performed because signal difference values of similar blocks between frames can be minimized (col 1 Ins 30-35). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Steele/Senigen and Jeong, by configuring the first entry further with information relating to data-value similarity of the data of the data write request, and wherein the controller further compresses the entry to reduce a data width. The motivation is to improve the efficiency of the system (col 1 Ins 30-35).
	Claims 7, 14, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Steele in view of Seningen and further in view of Bent et al (US 10387384, Bent).
	As to claim 7, Steele/Senigen discloses the HBM of claim 1, but does not disclose wherein entry comprises metadata, and wherein the controller further compresses the metadata as a series of blocks in the memory. In the same field of arts, Bent discloses a method of determining a common characteristic of metadata entries for a plurality of files in a directory of a file system and computing a representative metadata entry for the plurality of metadata entries according to the common 
As to claim 14, all the same elements of claim 7 are listed, but in a system form.  Therefore, the supporting rationale of the rejection to claim 7 applies equally as well to claim 14.
As to claim 20, all the same elements of claim 7 are listed, but in a method form.  Therefore, the supporting rationale of the rejection to claim 7 applies equally as well to claim 20.

Allowable Subject Matter
Claims 6, 10, 16, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.










Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN PHAN whose telephone number is (571)270-1002.  The examiner can normally be reached on Mon-Fri, 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/D.P/Examiner, Art Unit 2184     

/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184